TURNER, J., dissenting: On the ultimate facts, it is my judgment that the item of $130,607.42 represents the investment of the petitioner in the lands and factory buildings acquired from Valley. That the advances from Belle to Valley did or did not create a debtor-creditor relationship in the first instance, is in my opinon of no moment. The transaction as it finally resulted is controlling. It is accordingly my view thatj in the absence of sale, exchange, or other conversion, petitioner must depend on depreciation allowances for recovery of its investment and is not entitled to a worthless debt deduction. Opper, /., agrees with this dissent.